 


114 HR 3237 IH: Zero Waste Development and Expansion Act
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3237 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2015 
Mr. Ellison introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To authorize the Administrator of the Environmental Protection Agency to award grants for municipal solid waste prevention and recycling program development, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Zero Waste Development and Expansion Act. 2.Grant programThe Administrator of the Environmental Protection Agency (in this Act referred to as the Administrator) shall award grants to local governments or consortia of local governments, which may be acting in coordination with one or more nongovernmental entities. The grants shall be used to develop solid waste prevention and recycling tactics and operations, which may include— 
(1)development or deployment of technologies or practices to increase rates of waste prevention, recycling, composting, or product reuse; (2)capital investment in infrastructure to start or expand waste prevention, recycling, composting, or product reuse programs; 
(3)partnerships with local businesses interested in incorporating new technologies or processes to reduce or prevent waste in production or packaging; or (4)community outreach and public education programming, including programming to— 
(A)increase community knowledge of effective waste prevention, recycling, composting, or product reuse practices; and (B)increase behavior that will reduce overall household waste generation. 
3.Grant review 
(a)Grant awardeesGrants shall be awarded under this Act to applicants that collectively represent a range of existing waste prevention, recycling, composting, and product reuse rates. In order to be considered for this award, applicants must— (1)set specific waste prevention, recycling, composting, product reuse, or public education goals that will bring communities closer to zero waste; 
(2)have a clearly established plan to use grant funds for one or more of the purposes described in section 2; and (3)meet other criteria as determined by the Administrator. 
(b)Additional factorsAdditional weight may be given to the applications of local governments or consortia that— (1)have statutorily committed to zero waste principles; 
(2)demonstrate job creation; (3)address the disproportionate environmental, health, and economic burden of waste disposal that is borne by communities of color and low income; 
(4)propose to use funds for waste prevention or recycling programs in schools; (5)employ adaptive management practices to identify and address unintended consequences as they arise, including potential contamination of land, water, air, or food; 
(6)have a demonstrated need for additional investment in infrastructure and programs to achieve waste prevention or recycling; (7)will drive technologies for product reuse, recycling, composting, or waste prevention; 
(8)demonstrate ways in which the grant will encourage further investment in waste prevention, recycling, composting, or product reuse projects; or (9)incorporate multistakeholder involvement, including nonprofit, commercial, and public sector partners.  
4.ReportingGrant awardees shall report to the Administrator the results of their project and relevant data requested by the Administrator to track the grant program’s impact. 5.Annual conferenceThe Administrator shall convene or co-convene an annual conference for current, past, and potential grantees, and other stakeholders, to learn from each other’s experiences in moving toward a zero waste goal. 
6.DefinitionIn this Act, the term recycling means a series of activities by which material that has reached the end of its current use is processed into material utilized in the production of new products. 7.Authorization of appropriationsThere are authorized to be appropriated to the Administrator $100,000,000 for the period encompassing fiscal years 2016 through 2021 for carrying out this Act. 
 
